81152: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-34115: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 81152


Short Caption:MAHON VS. HOWARD & HOWARD ATTORNEYS, PLLC C/W 81468Court:Supreme Court


Consolidated:81152*, 81468Related Case(s):81468


Lower Court Case(s):Clark Co. - Eighth Judicial District - A779686Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Disposition Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:05/11/2020 / Lavelle, EleissaSP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:10/15/2021How Submitted:On Briefs








+
						Party Information
					


RoleParty NameRepresented By


AppellantDavid MahonTodd W. Prall
							(Hutchison & Steffen, LLC/Las Vegas)
						Michael K. Wall
							(Hutchison & Steffen, LLC/Las Vegas)
						


AppellantFull Color Games, Inc.Todd W. Prall
							(Hutchison & Steffen, LLC/Las Vegas)
						Michael K. Wall
							(Hutchison & Steffen, LLC/Las Vegas)
						


AppellantFull Color Games, N.A., Inc.Todd W. Prall
							(Hutchison & Steffen, LLC/Las Vegas)
						Michael K. Wall
							(Hutchison & Steffen, LLC/Las Vegas)
						


AppellantIntellectual Properties Holding, LLCTodd W. Prall
							(Hutchison & Steffen, LLC/Las Vegas)
						Michael K. Wall
							(Hutchison & Steffen, LLC/Las Vegas)
						


AppellantJackpot Productions, LLCTodd W. Prall
							(Hutchison & Steffen, LLC/Las Vegas)
						Michael K. Wall
							(Hutchison & Steffen, LLC/Las Vegas)
						


RespondentHoward & Howard Attorneys PLLCNicholas J. Santoro
							(Santoro Whitmire)
						Jason D. Smith
							(Santoro Whitmire)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


12/27/2021OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


05/07/2020Filing FeeFiling Fee due for Appeal. (SC)


05/07/2020Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (SC)20-17312




05/07/2020Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days. (SC)20-17315




05/07/2020Filing FeeE-Payment $250.00 from Michael K. Wall. (SC)


05/07/2020Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. Docketing Statement mailed to counsel for appellants - due: 21 days. (SC)20-17380




05/11/2020Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Eleissa C. Lavelle. (SC)20-17677




05/27/2020Docketing StatementFiled Docketing Statement - Civil Appeals. (SC)20-20061




06/30/2020Settlement Program ReportFiled ECAR/Appropriate for Settlement Program. This case is appropriate for mediation and a settlement conference is scheduled for August 14, 2020. (SC).20-24289




09/14/2020Settlement Program ReportFiled Final Report/No Settlement. The parties were unable to agree to a settlement of this matter. (SC)20-33714




09/16/2020Settlement Order/ProceduralFiled Order: No Settlement/Briefing Reinstated. The parties were unable to agree to a settlement.  Appellant(s): 14 days transcript request; 90 days opening brief and appendix.   (SC)20-34087




09/22/2020Settlement Order/ProceduralFiled Order Reinstating Docket No. 81468, Consolidating Docket No. 81152 with Docket No. 81468, and Establishing a New Briefing Schedule.  The parties were unable to agree to a settlement.  Appellant(s): 14 days transcript request; 90 days opening brief and appendix.  Nos. 81152/81468.  (SC)20-34820




10/02/2020Transcript RequestFiled Appellant's Certificate of No Transcript Request. Nos. 81152/81468  (SC)20-36361




12/21/2020BriefFiled Appellants Opening Brief.  Nos. 81152/81468.  (SC)20-46110




12/21/2020AppendixFiled Appendix to Opening Brief - Volume 1 of 2.  Nos. 81152/81468. (SC)20-46111




12/21/2020AppendixFiled Appendix to Opening Brief - Volume 2 of 2. Nos. 81152/81468. (SC)20-46113




12/30/2020MotionFiled Stipulation for Extension of Time to File Answering Brief. Nos. 81152/81468 (SC)20-46936




12/30/2020Notice/OutgoingIssued Notice Motion/Stipulation Approved for Answering Brief. Due date is February 19, 2021. Nos. 81152/81468. (SC)20-46945




02/19/2021BriefFiled Respondent's Answering Brief.  Nos. 81152/81468 (SC)21-04998




02/19/2021AppendixFiled Respondent's Appendix to Answering Brief. Nos. 81152/81468 (SC)21-05000




03/10/2021MotionFiled Stipulation for Extension of Time to File Reply Brief (First Request). Nos. 81152/81468.  (SC)21-07023




03/10/2021Notice/OutgoingIssued Notice Motion/Stipulation Approved.  Appellants' Reply Brief due: April 21, 2021. Nos. 81152/81468. (SC)21-07037




04/19/2021BriefFiled Appellants Reply Brief. Nos. 81152/81468. (SC)21-11216




04/20/2021Case Status UpdateBriefing Completed/To Screening. (SC)


10/15/2021Order/ProceduralFiled Order Submitting for Decision Without Oral Argument. Cause appearing, oral argument will not be scheduled and this appeal shall stand submitted for decision to the Southern Nevada Panel as of the date of this order on the briefs filed herein. Nos. 81152/81468. (SC)21-29629




11/30/2021Order/DispositionalFiled Order Reversing, Vacating, and Remanding. "ORDER the judgement of the district court REVERSED. VACATE the district court's order awarding attorney fees and cost, AND REMAND this matter to the district court for proceedings consistent with this order." SNP21 - RP/LS/AS  Nos. 81152/81468. (SC)21-34115





Combined Case View